286 F.Supp.2d 31 (2003)
Camille SAUM, Plaintiff,
v.
AMERICAN UNIVERSITY, et al., Defendants.
No. CIV.A. 02-0349(ESH).
United States District Court, District of Columbia.
September 10, 2003.
Shannon Patricia Keniry, Tracy Diana Rezvani, Finkelstein, Thompson, Loughran, Richard Sanford Lewis, Cohen, Milstein, Hausfeld & Toll, P.L.L.C., for Plaintiff.
Mitchell E. Zamoff, Hogan & Hartson, L.L.P., Joel E. Wilson, U.S. Attorney's Office, Claes H. Lewenhaupt, U.S. Department of Justice, Washington, DC, for Defendants.

ORDER
HUVELLE, District Judge.
For the reasons stated in the Memorandum Opinion issued this date in Loughlin v. United States, Civil Action No. 02-0152, it is hereby
ORDERED that the United States' Motion to Dismiss based on the discretionary function exception [28-1] is GRANTED; it is
FURTHER ORDERED that the claims against the United States are DISMISSED WITH PREJUDICE; and it is
FURTHER ORDERED that all remaining claims are DISMISSED WITHOUT PREJUDICE.
IT IS SO ORDERED.